CARROLL, Judge.
Pic Investigations Corporation, after obtaining a judgment against one Jim Hucka-bee, sued out a writ of garnishment directed to Kennedy-Beasley, Inc. The answer of the garnishee revealed that in the capacity of a real estate broker it held $3,900 belonging to Jim Huckabee and his wife Beverly M. Huckabee derived from a real estate transaction. A judgment was entered against the garnishee, from which Jim Huckabee appealed. This court reversed, and remanded the cause for further proceedings to determine the nature of the interest of Mrs. Huckabee in the funds held by the garnishee (Fla.App., 262 So.2d 474). Thereafter, presumably upon the garnishor having learned that Mrs. Hucka-bee held a joint interest in said funds held by the real estate agent, so as to render them unavailable for execution, he withdrew or dismissed the garnishment proceeding.
Later Beverly M. Huckabee, who had not been a party to the original action or to the garnishment proceeding, filed this action against Pic, in tort for wrongful and malicious use of garnishment. On motion of the defendant Pic the trial court *593dismissed her complaint as amended, with prejudice, on authority of Iowa Mutual Ins. Co. v. Gulf Heating & Refrig. Co., Fla.App.1966, 184 So.2d 705. The plaintiff Beverly M. Huckabee filed this appeal therefrom.
In the case cited and relied on by the trial court . the elements necessary to be shown in such a complaint were set forth. We hold, as contended for by the appellee, that two of such required elements were not shown by the complaint to exist. One results from the fact that the plaintiff was not a party to the prior challenged proceeding. Another because the prior proceeding was not terminated in favor of Beverly Huckabee. It was determined in favor of the judgment defendant Jim Huckabee, who was the party to the prior proceeding.
The garnishment was not directed against monies or property the garnishee may have held for Mrs. Huckabee, but to that, if any, which was held by the garnishee for Jim Huckabee.
No reversible error having been shown, the judgment is affirmed.